This is an appeal from an order of the district court sustaining a motion to dismiss an appeal taken to that court from a court of a justice of the peace, in December, 1908. Since this appeal was taken, the question has been settled by the decisions of this court, and counsel for the plaintiff in error now concede that the case should be affirmed.Atchison, T.   S. F. Ry. Co. v. McFarland, 30 Okla. 594,120 P. 559; Graham Paper Co. v. Bartlesville Pub. Co.,27 Okla. 781, 117 P. 199; Farmers' Mill   Elevator Company v. Lewis,29 Okla. 245, 110 P. 764; Holcomb v. Chicago, R.I.   P. Ry.Co., 27 Okla. 667, 112 P. 1023.
By the Court: It is so ordered. *Page 194